Citation Nr: 0737361	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  04-28 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for schizophreniform 
disorder, claimed as a nervous condition.  



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 



INTRODUCTION

The veteran served on active duty from November 1977 to 
February 1979.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  In a 
decision issued in January 2006, the Board, in pertinent 
part, denied reopening the claim for service connection for a 
schizophreniform disorder, claimed as a nervous condition.  
The veteran then appealed the Board's decision regarding that 
claim to the United States Court of Appeals for Veterans 
Claims (Court) and in an Order dated in July 2007, the Court 
remanded the case to the Board for proceedings consistent 
with the Joint Motion for Remand (Joint Motion) filed in this 
case.  The case has since been returned to the Board for 
appellate review, and in a separate decision, the Board has 
vacated its January 2006 decision, in pertinent part, for 
procedural reasons.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for Remand:  To obtain the veteran's service personnel 
records and to provide him with a proper notice letter.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007).  As pointed out by the parties in the 
August 2006 Joint Motion, VA failed in its duty to assist the 
veteran in the development of his claim.  In this regard, the 
parties noted that the veteran's service personnel records 
have not been obtained and associated with the claims file.  
Indeed, it does not appear that any attempt was made to 
secure such records.  

In addition, the parties to the Joint Motion noted that the 
veteran had not been specifically informed of the reasons his 
previous claim for service connection for a schizophreniform 
disorder was denied.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006) (VA is required to look at the bases for the denial in 
the prior decision and to respond with notice that describes 
what evidence would be necessary to substantiate the element 
or elements required to establish service connection that 
were found insufficient in the previous denial).  As such, 
the veteran has not been adequately notified of the evidence 
necessary to reopen his claim for service connection for 
schizophreniform disorder, claimed as a nervous condition.  

The United States Court of Appeals for Veteran's Claims 
(Court) has held "that a remand by this Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
a right to compliance with the remand orders." Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  As such, compliance with 
the terms of the remand is necessary prior to further 
appellate review, and if not, "the Board itself errs in 
failing to ensure compliance." Id.  Therefore, the Board 
finds it necessary to remand the veteran's claim so that the 
RO may attempt to obtain and associate with the claims file 
the veteran's service personnel records and provide him with 
proper notice.  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should send the veteran a 
notice letter in connection with his 
application to reopen his claim for 
service connection for a 
schizophreniform disorder.  The letter 
should inform him of the information 
and evidence that is necessary to 
substantiate the claim; (2) inform him 
about the information and evidence that 
VA will seek to provide; (3) inform him 
about the information and evidence he 
is expected to provide; and (4) ask him 
to provide any evidence in his 
possession that pertains to the claim.  
The veteran should be provided with the 
definition of new and material evidence 
in effect as of August 29, 2001 as well 
as informed as to what evidence would 
be necessary to substantiate the 
element or elements required to 
establish service connection that were 
found insufficient in the previous 
denial of his claim.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).   The 
letter should also include an 
explanation as to the information or 
evidence needed to establish a 
disability rating and an effective 
date, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should request from the 
National Personnel Records Center 
(NPRC) or other appropriate service 
department source copies of the 
appellant's complete official 
military personnel file.    If the 
search for such records has negative 
results, the claims file must be 
properly documented as to the 
unavailability of these records.  The 
veteran should be notified of the 
RO's attempts to locate his service 
personnel records, as well as any 
further action to be taken.

As set forth in 38 U.S.C.A. 
§5103A(b)(3) and 38 C.F.R. 
§3.159(c)(2), the RO should continue 
efforts to locate such records until 
it is reasonably certain that such 
records do not exist or that further 
efforts to obtain those records would 
be futile.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the 
appellant and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant unless he is notified. 





_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



